                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

L YVONNE BROWN,

             Plaintiff,

v.                                     Case No:      2:18-cv-157-FtM-29MRM

FLORIDA      GULF       COAST
UNIVERSITY      BOARD      OF
TRUSTEES,   KEN    KAVANAGH,
individually and in official
capacity,    KARL     SMESKO,
individually and in official
capacity, RODERICK ROLLE,
individually and in official
capacity, and KELLY BROCK,
individually and in official
capacity,

             Defendants.


                                       ORDER

      This matter comes before the Court on plaintiff's Sixth

Application for Temporary Restraining Order (Doc. #56) filed on

October      19,     2018.       Although    titled    as     plaintiff’s    Sixth

Application for Temporary Restraining Order, the instant motion is

actually plaintiff’s fifth application for a temporary restraining

order.    The Court denied the first, second, third, and fourth

applications for a temporary restraining order.                 (Docs. ## 7, 11,

19,   55.)         Like   the   previous    motion    (Doc.   #53),   this   fifth

application sets forth no new factual or legal basis to alter the
prior results.      Therefore, for the reasons previously articulated,

the motion will be denied.

     Accordingly, it is hereby

     ORDERED:

     Plaintiff's Sixth Application for Temporary Restraining Order

(Doc. #56) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this __23rd___ day

of October, 2018.




Copies:
Counsel of Record




                                  - 2 -
